UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Mark Allen McConnaughy,

Plaintiff, Case No. 2:21-cv-2237

Vv. Judge Michael H. Watson
The Times Leader Newspaper, Magistrate Judge Deavers

Defendant.

OPINION AND ORDER

Magistrate Judge Deavers performed an initial screen of Plaintiffs pro se
Complaint pursuant to 28 U.S.C. § 1915(e)(2) and issued a Report and
Recommendation (“R&R’) recommending the Court dismiss Plaintiff's Complaint
as frivolous under 28 U.S.C. § 1915(e\(2)(B) and for lack of subject-matter
jurisdiction under Federal Rule of Civil Procedure 12(h)(3). R&R, ECF No. 4.
Specifically, the R&R noted that Plaintiff checked the box for subject-matter
jurisdiction based on 28 U.S.C. § 1331 (a lawsuit “arising under the Constitution,
laws, or treaties of the United States”) and referenced a violation of his
Fourteenth Amendment rights but that Plaintiff failed to adequately allege that
Defendant acted under color of state law or that its conduct constituted state
action. /d. at 4.

Plaintiff timely objected to the R&R. Obj., ECF No. 5. In his objections,
Plaintiff first objects that he was not given an opportunity to amend his

Complaint. /d. at 1. However, the Magistrate Judge was not required to provide
an opportunity to amend. Federal Rule of Civil Procedure 15(a)(2) permits a
plaintiff to amend his complaint with leave of court. Fed. R. Civ. P. 15(a)(2).
Such amendments are to be freely granted “when justice so requires.” /d.
Implicit in the language is that leave to amend is not automatic, and Magistrate
Judge Deavers was not required to grant leave sua sponte. Furthermore, “leave
to amend may be denied where the amendment would be futile.” Yuhasz v.
Brush Wellman, Inc., 341 F.3d 559, 569 (6th Cir. 2003) (citing Forman v. Davis,
371 U.S. 178, 182 (1962)). Plaintiff has not provided a proposed amended
complaint or any additional factual allegations that would rescue his claims in this
case. Therefore, amendment would be futile.’

Next, Plaintiff makes the conclusory argument that Defendant acted under
the color of law “because the probate court in Belmont County[] ordered
[Defendant] to print a notice of hearing” that forms the basis of Plaintiffs claim in
this case. Plaintiff does not cite any case law in support of his argument that
following a court order to publish notice transforms a newspaper into a state
actor, and the Court finds that it does not. See Wilkerson v. Warner, 545 F.
App’x 413, 421 (6th Cir. 2013) (quoting Hooks v. Hooks, 771 F.2d 935, 943 (6th

Cir. 1985) (providing the standard for a civil conspiracy that courts use to

 

1 Because Plaintiff was granted leave to proceed in forma pauperis, ECF No. 4, he has
not paid any filing fees in this case. Therefore, filing a new complaint (to the extent he
has a viable claim) will not prejudice Plaintiff.

Case No. 2:21-cv-2237 Page 2 of 3
determine “whether an individual had acted jointly with a state agent and was
thus a state actor for purposes of § 1983 liability’).

While Plaintiff objects that he has a legitimate complaint and “should not
be denied fair and just compensation due solely because [he] did not attend
Harvard law school,” Obj. 3, ECF No. 5, that does not mean that this Court is a
proper venue to handle his grievance. Federal courts are not the only avenue for
a plaintiff to seek recourse for alleged wrongdoing. Plaintiff has not shown that
he has a viable federal claim.

Upon de novo review, the Court ADOPTS the R&R and DISMISSES
Plaintiffs case without prejudice for lack of jurisdiction.” Plaintiff's Complaint,

ECF No. 3, does not assert a claim arising under federal law.

his lL

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

IT IS SO ORDERED.

 

2 Plaintiff has also filed a motion for change of venue asserting that Judge Sargus and
Magistrate Judge Deavers have a conflict of interest regarding this case and suggesting
possible judicial misconduct. Plaintiff has not provided any credible allegations to
support this claim, and the Undersigned has conducted a de novo review of ail
proceedings in Plaintiffs cases. No misconduct or conflict of interest is apparent from
the record. Plaintiffs motion to change venue is moot because of the dismissal of his
Complaint, but the motion would have been denied on the merits in any event.

Case No. 2:21-cv-2237 Page 3 of 3
